Case 5:17-cv-00177-C Document 33 Filed 03/04/19 Page1of7 PagelD 167

“2h US DISTRICT come,
io f UTHER! weil
US-0.C. Northen { Lubbcue, EBT

Q0ISHAR-4 PH 4: 49
Focrary dun Gillespie. fetitoner) Sok, © SCG VLA

ve -
Latig, tovis CH) Dicector (hespondend) Ss
 Sudi cal fatice , Matton for Sonctions"

Comes naw, Eaclracy Yon Gillastic , Petikioner, and Aacemast appoladizes for the State
oF His fotice/Moston. ‘This ofl) be curtly demons ated) by the motion Os Sollouk.
Heh fee the tabice, @ chonge of addtess 1S oie. ‘Mirioner as been tenssighed

aS ‘allows:
THT Thies Unite
Ee Fay Sole |
| feoument 4 1170S
This MOTION for dcticns is applicale as ‘allows:

(A Fetitiner wns Chained OFF OF Micheals unt 4a walls wniFon O/%/ ia,
CAT in the placess.on unortanied [excessive use of force wins wed lay
Tos port belote leaving tHe anit. Maditta rally , his ID ward was Onfiscated
butt Never Reharniedl,as per (aliery.

(i) Rtitiner wns @ bedover o& walls fan 18-4), On L/W 4 wes chained
So Stiles Unik a5 News unr oP assigninent.

[hl 5]

 
Case 5:17-cv-00177-C Document 33 Filed 03/04/19 Page2of7 PagelD 168

* walk and stand with confidence. Many rapists choose victims who look like they won’t fight back or are
emotionally weak.

* avoid talking about sex and casual nudity. These things may be considered a “come on”, or make another offender
believe there is interest in a sexual relationship.

* avoid purchasing any items from the commissary with the exception of hygiene items for the first 90 days. Large
commissary spends will attract the attention of predators. Do not accept commissary items or other gifts from other
offenders. Placing oneself in debt to another offender can lead to the expectation of repaying the debt with sexual
favors. ’

A predator often demonstrates one or more of the following traits:

Gang affiliated — possible Security Threat Group (STG) member

Violent history — street smart and an experienced fighter

Large physical stature — normally larger than the victim

Possesses power and authority — is feared by other persons

Recidivist — knows the system and how to use it, including obtaining sexual gratification

Manipulative — seeks to gain the trust of the potential victim, will offer to “protect” you from others, but will

seek sexual favors as payback
Facts for the offender who sexually assaults other offenders:

* All cases of sexual assault are investigated by the Officer of the Inspector General as criminal investigation. An
offender may be prosecuted for a criminal offense and if found guilty of a felony, additional prison time will be

stacked on top of the current sentence.
* Tf convicted, the victim will have an opportunity to write a statement which can impact the offender’s sentence

length and ability to parole.

* The offender will be required to register as a sex offender upon release from prison.

* The offender will be issued a disciplinary case if found guilty and the penalty will be harsh. Classification custody
will be downgraded which could mean a transfer to a higher security prison or housing unit with significantly less
freedom of movement and limited privileges. If the offender has family, they will no longer be able to have contact
visits.

* Engaging in homosexual conduct in prison significantly increases the risk of HIV infection, along with exposure to
other sexually transmitted diseases.

If sexually assaulted, an offender should:

* get to a safe place. Report the attack to a staff member immediately. The longer the wait the more difficult it is to

obtain the evidence necessary for a criminal and/or administrative investigation.
* request immediate medical attention. There may be serious injuries not immediately evident, and possible exposure

to sexually transmitted diseases.
* not shower, brush teeth, use the restroom, or change clothes. Do not throw away items used during the act, such as

towels or tissue used to clean up because important evidence may be destroyed.

* report the incident to the Office of the Inspector General Investigator assigned to the facility. All allegations
regarding sexual assault will be investigated immediately by the OIG.

* seek professional help (mental health staff, chaplain, victim representative on the unit, or a family member)

As part of the orientation process, each offender will participate in a peer education class where sexual assault and
HIV will be discussed extensively. This class will be taught by other offenders trained in these areas. The
information provided will be invaluable during incarceration.

XXIV. OFFENDER LEGAL SERVICES

There are Jawyers who work for the Institutional Division of TDCJ who can assist offenders with legal problems.
This service is for offenders who can not afford to pay legal aid.

Staff Counsel for Offenders will help with these legal problems:

 

TEXAS DEPARTMENT OF CRIMINAL JUSTICE Page 19 of 23

 

 
Case 5:17-cv-00177-C Document 33 Filed 03/04/19 Page 3of7 PagelD 169

CL dse-cP-foree is deryonsrally dkscotic and unnlattanted in telerance Ae & kata
lak. of ANY discipinory (1h » KE:

WA pen te Clifis atciual ab Stiles yk “ST, Btrbionee ust 06 Hine i
WIN Tan “inmate fequests' (£60): UN) te LoMnisyty 4c Fecors Loe less MheFt K
He 11) (fer divective tomd, on Aig Unc. of he. cord AselF 5 and (L) to law ibtorey Acess

to Courts BokP (KIC\ ee ager, pun ac on tdlgect covelope as \auitully entitlement
fequites in Govpensaton Yer the tet of ad wissing [Duca

UB) As @ tesult of fo ansolers , Petioner penned (2) hte £60. (Sane tina on LIS
ard 4114.) Sn toto) Lio’, (Law Yi, bon EIS md Lon 1/14), anch as of
L/15]l4, 00 response Was been wadle to ANY despite TNT administrative directive
Her all S00" have 4 Tob OKCNES TY cere lini?

(aris te those (eats and Me combination A the the of Wy LD cords (uiich
means L camer possi, dp to combissoty, watrenting « MANDATED response {ten
low library IAG Wak that has pt to Cola Wak Btiticner is being forced
fo witite offic cart filings on SURNIGA PAPER.

(iDbillaspic has mised coommisery TELE now, fond rac NOT een en
CoMMiSACy resKiction Voce hci 2018 - Fe, £0), Tha ig gss ullticds is
Widenlably dhe tesgoniabilry oF ADCS. fod lay te otferder harllegk (L-tL)
HAL be compensa Go ger ihels (2 states) wp to Too total (27980 Fic0),

[tof

 
Case 5:17-cv-00177-C Document 33 Filed 03/04/19 Page4of7 PagelD 170

out safety should be forwarded on an I-60 to the Safety Officer. For immediate
t a staff member.

M

ty and security of all offenders incarcerated within the agency. However, if an
yther offender for money, property, or sexual favors, a trusted staff member (i.e.
supervisor, classification staff member, chaplain, work supervisor, or unit
- is comfortable with should be contacted immediately. All allegations of sexual
:stigated. The offender will immediately be removed from a potentially serious
ye conducted. After the investigation is concluded, the offender will appear before
where decisions concerning safety and security will be made.

violent and unacceptable crime. However, it is a brutal reality faced by offenders
country. Below are some of the factors that lead to sexual assault and will provide

yhy it occurs.

rape on the street. The motivation is power, dominance and gratification. One
r another, sex is the tool used for control. Offenders who are targeted for sexual
n from stronger offenders. Perpetrators watch and will target victims who exhibit
:s. The targeted offender is often young, physically small, effeminate, and a non-
1 will possess one or more of these traits:

iistory of acting out in a violent manner
20’s

niliar with the environment
l
ie reason why sexual assault is seldom reported

are released from prison back into the population of Texas each year. Many
d by rape have a tendency to be violent in the community upon release. Some of
hemselves, seeking to “regain their manhood” through the same violent means by

d is when a potential rapist chooses not to rape. However, an offender may avoid
safety guidelines in mind. A potential victim should be aware of:

be friends

ors

aterial goods (ex. Food or hygiene items)

‘ate nice guy and everyone else is not trustworthy

and uses violence to resolve conflict or claim territory

aple‘as objects

s and displays pornography and/or seems preoccupied with sex
Case 5:17-cv-00177-C Document 33 Filed 03/04/19 Page5of7 PagelD171 |

(i) Additopally , the Tequests to BIC tat F ate wstthte LANES (erabachers a
ES yr tiger (perceal) , p's pte (legal) onc | pen,

PARIER: for the treason autlined G\CLYCANGA, Btibioner maks to Vicia THCT
kc Sco phil To W® inmate trast) and Ogpiosh ATC stot a arttind tn C\Cye)
in} above , 134287S0x3 #150 ay taper on % ots tee of Chore Cendered to lin
LAMEDSIELY. Finally, exrend iy (LE) days allowed by ahlxP Ae , to
Nestack Catnciding witty Ane enbey of the Nespgnsive GRDER Cec. 342)

(CRATE CRTION : £, Caclrery Non Crillaspje ; de hereleu aver andl certify a\)
inclusive herein (dac.$9\ 40 be Aue andl catteck wder theeak of penery «
Fucthernore, Ais Filing was sighed and Yerugdl an’

This G6" dey of Sebsuery 1014.

Lauracy D. Gillaspie 4 -Z68644>

) Rots |

 
Case 5:17-cv-00177-C Document 33 Filed 03/04/19 Page6éof7 PagelD 172

a transfer facility up to two years. However, an offender may be transferred to
The decision to transfer an offender is made by the Classification and Records

Assignments ;
on or after April 1, 1995 will be assigned the time earning status of Line Class I.

¢

1e-Earning, Categories

 

 

 

 

 

‘*Post 70" Legislature
Diligent

tus Time Participation Total Days
“redits Credits GCT
warded Awarded Possible
r Month Per Month Per Month

30 15 45

30 15 45—

30 15 45

25 15 40

20 15 35

10 15 25

0 0 0
duct Time
‘oved Trusty
atus

1 in time earning class, an offender must meet the following minimum criteria.
st six monzhs.
isciplinary cases within the past 12 months.

rimarily influenced by institutional behavior, criminal history and sentence length.
 

7 i aglepfec{lfar[t eres iM ae FER Ee POPS \ oS

 

        

~

wt

(Ohbb YL yqqir)

LOD Ww) “any 849) SOR| ‘a
son JOAPISIP Cay JO SOL LL YU" uonhing
(ova om 3? aay) 7° VST Iss W3 os

4
Filéa
: r T

GERI a

f
st
?

Case 5:17-cv-00177-C Document 33

 
